                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

DAVE THOMAS,                               )
 (AIS #104278)                             )
                                           )
       Plaintiff,                          )
                                           )
vs.                                        )   CIVIL ACTION NO. 17-318-CG-N
                                           )
ALFIE PACHEO, et al.,                      )
                                           )
       Defendants.                         )

                                      ORDER

      After due and proper consideration of all portions of this file deemed relevant

to the issues raised, and a de novo determination of those portions of the

Recommendation to which objection is made, the Recommendation of the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as the opinion

of this Court. It is ORDERED that summary judgment is GRANTED in favor of

Defendants Pacheo, Stewart, Corizon Health, Inc., Simmons, Kilpatrick, and Stone,

and those claims presented against the defendants are DISMISSED with prejudice.

      DONE and ORDERED this 19th day of September, 2019.



                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE
